                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                        Plaintiff,                 )
                                                   )
  v.                                               )
                                                   )               No. 2:18-CR-105-RLJ-HBG
  JERRY LEE CRAIG, and                             )
  BRADLEY SHAWN CRAIG,                             )
                                                   )
                        Defendants.                )

                                 MEMORANDUM AND ORDER

                 All pretrial motions in this case have been referred to the undersigned pursuant to

  28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. The parties came before the undersigned on April 27,

  2020, for a telephonic pretrial conference. Assistant United States Attorney Andrew Cheatham

  Parker participated by telephone on behalf of the Government. Assistant Federal Defenders

  Nikki C. Pierce and George Nicholas Wallace appeared by telephone, representing Defendant

  Jerry Craig. Attorney David L. Leonard appeared by telephone on behalf of Defendant Bradley

  Craig. Both Defendants were excused from the hearing. United States Probation Officer Jessica

  Earley also participated by telephone.

                 The Court informed the parties that due to the Court’s standing orders suspending

  all jury trials through May 30, 2020, the May 12 trial date in this case must be reset.    AUSA

  Parker and Ms. Pierce did not oppose a trial continuance. Mr. Leonard asked that Bradley

  Craig’s objection to a trial continuance be noted in the record. The parties agreed on a new trial

  date of October 6, 2020.

                 On March 16, 2020, Chief United States District Judge Pamela L. Reeves entered

  Standing Order 20-06, which provides as follows:

Case 2:18-cr-00105-RLJ-HBG Document 179 Filed 04/30/20 Page 1 of 5 PageID #: 1139
                          Given that the World Health Organization has declared the
                 Coronavirus Disease 2019 (COVID-19) a pandemic, that the
                 Governor of the State of Tennessee has declared a public health
                 emergency throughout the state in response to the spread of
                 COVID-19 and given that the Centers for Disease Control and
                 Prevention and other public health authorities have advised the
                 taking of precautions to reduce the possibility of exposure to the
                 virus and slow the spread of the disease, it is hereby ORDERED
                 that, effective immediately:

                     ....

                 2. Subject to any exceptions identified [in this Order], all
                    civil and criminal jury trials scheduled to commence from
                    March 16, 2020 through April 24, 2020, before any
                    district or magistrate judge in any division in the Eastern
                    District of Tennessee are CONTINUED, except as
                    otherwise ordered by the presiding judge. . . . .

                 3. With regard to criminal jury trials, due to the Court’s
                    reduced ability to obtain an adequate spectrum of jurors
                    and the effect of the above public health
                    recommendations on the availability of counsel and Court
                    staff to be present in the courtroom, the risks posed to the
                    jurors and the public, the time period of the continuances
                    implemented by this Order will be excluded under the
                    Speedy Trial Act, as the Court specifically finds that the
                    ends of justice served by ordering the continuances
                    outweigh the best interests of the public and any
                    defendant’s right to a speedy trial, pursuant to 18 U.S.C. §
                    3161(h)(7)A).

  E.D.TN. SO-20-06. On April 15, 2020, Chief Judge Reeves issued SO-20-11, extending the

  April 24 deadline in SO-20-06 to May 4, 2020, because “the COVID-19 pandemic continues and

  . . . the Governor of Tennessee has extended the state-wide “Stay-At-Home” order through May

  1, 2020[.]” On April 27, 2020, Chief Judge Reeves extended the May 4 deadline to May 30,

  2020, in SO-20-12, based upon the continuation of the COVID-19 pandemic and “guidance from

  the CDC as well as federal, state, and local public health authorities[.]” Thus, the trial of this

  case cannot occur on May 12, 2020.



                                                  2

Case 2:18-cr-00105-RLJ-HBG Document 179 Filed 04/30/20 Page 2 of 5 PageID #: 1140
                 Moreover, the Court finds that a five-month continuance of the trial date is

  warranted, due to the need to complete litigation of the Defendants’ pending pretrial motions.

  See 18 U.S.C. § 3161(h)(1)(D). The Defendants have asked to supplement the record of the

  hearings on their motions to suppress evidence and statements with NCIC records and logs of

  VIN inquiries by law enforcement during the execution of a search warrant on April 28-29,

  2017. The undersigned has permitted [Doc. 177] the Defendants to obtain these records through

  a subpoena duces tecum, requiring the records to be produced to the Court on May 15, 2020.

  Counsel for both parties may review the records, and the Defendants may file the records as a

  supplemental exhibit by May 29, 2020.         Thereafter, the Court will prepare a report and

  recommendation on the Defendants’ dispositive motions. The parties will need time to file

  objections to the report and recommendation, and the District Judge will need time to rule on the

  motions in light of the report and the filings. See 18 U.S.C. § 3161(h)(1)(H). After the litigation

  of the Defendants’ motions is accomplished, the parties will need time to prepare the case for

  trial. Thus, the Court finds that the ends of justice served by continuing the trial outweigh the

  interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Also, the

  Court finds that the failure to continue the trial would deprive counsel of the reasonable time

  necessary to prepare effectively for trial, even taking into account counsels’ acting with due

  diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

                 The trial of this case is CONTINUED to October 6, 2020. The Court finds that

  all the time between the pretrial conference on April 27, 2020, and the new trial date of October

  6, 2020, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See

  18 U.S.C. § 3161(h)(1)(D), -(10(H), & -(7)(A)-(B); SO-20-06, SO-20-11, SO-20-12. The new

  deadline for filing a plea agreement and for providing reciprocal discovery is September 7,

  2020. The deadline for filing motions in limine is extended to September 21, 2020. The parties
                                                  3

Case 2:18-cr-00105-RLJ-HBG Document 179 Filed 04/30/20 Page 3 of 5 PageID #: 1141
  are to appear before the undersigned for a final pretrial conference on September 22, 2020, at

  10:00 a.m.    The parties must file any requests for special jury instructions no later than

  September 25, 2020. Requests for special jury instructions must be supported by citations to

  authority pursuant to Local Rule 7.4.

                 Finally, the Court addressed Defendant Bradley Craig’s May 5, 2020 date to

  return to custody from a medical furlough. Mr. Leonard made an oral motion to continue that

  report date, stating that Defendant Bradley Craig has medical appointments with his doctors in

  Nashville, Tennessee in mid-May. USPO Earley confirmed that the Defendant has complied

  with his conditions of release. AUSA Parker said the Government does not object to extending

  the report date at this time. He asked that the Court set a status conference to determine an

  appropriate report date. Defendant Bradley Craig’s oral motion to extend his report date is

  GRANTED, and his May 5, 2020 report date is STAYED. The Defendant’s release on a

  medical furlough is extended, on the same terms and conditions previously imposed [Doc. 162],

  through May 26, 2020. On May 26, 2020, at 10:00 a.m., the Court will conduct a telephone

  conference with AUSA Parker, Mr. Leonard, and USPO Earley, to set a new date for Defendant

  Bradley Craig to return to custody. The Clerk of Court is DIRECTED to provide a certified

  copy of this Memorandum and Order to the United States Marshals Service.

         Accordingly, it is ORDERED:

                 (1) The trial of this matter is CONTINUED, pursuant to Standing
                     Orders 20-06, 20-11, and 20-12, and is reset to commence on
                     October 6, 2020, before the Honorable R. Leon Jordan, United
                     States District Judge, in Knoxville, Tennessee;

                 (2) All time between the pretrial conference on April 27, 2020,
                     and the new trial date of October 6, 2020, is fully excludable
                     time under the Speedy Trial Act for the reasons set forth
                     herein;



                                                 4

Case 2:18-cr-00105-RLJ-HBG Document 179 Filed 04/30/20 Page 4 of 5 PageID #: 1142
                (3) The deadline for the Defendants to file a supplemental exhibit
                    to the suppression hearings in this case is May 29, 2020;

                (4) The deadline for filing a plea agreement and providing
                    reciprocal discovery is extended to September 7, 2020;

                (5) Motions in limine are due on or before September 21, 2020;

                (6) The parties are to appear before the undersigned for a final
                    pretrial conference on September 22, 2020, at 10:00 a.m., in
                    Greeneville, Tennessee; 1

                (7) Requests for special jury instructions, supported by citations to
                    authority, shall be filed on or before September 25, 2020;

                (8) Defendant Bradley Craig’s oral motion to continue his date to
                    report to the jail is GRANTED. Defendant Bradley Craig’s
                    medical furlough is extended through May 26, 2020, under the
                    same conditions of release previously imposed. The Court will
                    hold a telephone status conference on May 26, 2020, at 10:00
                    a.m., to determine a new date for Defendant Bradley Craig to
                    return to custody; and

                (9) The Clerk of Court is DIRECTED to provide a certified copy
                    of this Memorandum and Order to the United States Marshals
                    Service. The Marshals shall notify the jail that Defendant
                    Bradley Craig’s May 5, 2020 report date has been STAYED.

         IT IS SO ORDERED.
                                              ENTER:


                                              United States Magistrate Judge




  1
    Whether this hearing will be in-person or by video or telephone conference will be determined
  at a later time.
                                                  5

Case 2:18-cr-00105-RLJ-HBG Document 179 Filed 04/30/20 Page 5 of 5 PageID #: 1143
